Exhibit 10.7

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

THIS SEPARATION AGREEMENT AND RELEASE OF CLAIMS (this “Agreement”) is made by
and between Fusion-io, Inc. (the “Company”), and James L. Dawson (“Employee”).
The Company and Employee are sometimes collectively referred to herein as the
“Parties” and individually referred to as a “Party”.

RECITALS

WHEREAS, Employee plans to resign from his employment with the Company effective
on October 31, 2013 (“Resignation Date”);

WHEREAS, Employee and the Company previously entered into an Offer Letter, dated
April 1, 2009 (the “Offer Letter”) that set forth the terms of Employee’s
employment with the Company;

WHEREAS, Employee and the Company previously entered into an Involuntary
Termination Severance Agreement, effective August 11, 2010 (the “Severance
Agreement”) that provides for certain severance payments and post-termination
benefits upon an involuntary termination of Employee’s employment;

WHEREAS, Employee signed an Employee Proprietary Information and Inventions
Assignment Agreement with the Company on April 30, 2009 (the “PIIA”);

WHEREAS, Employee received awards of stock options and restricted stock units to
acquire the Company’s common stock as set forth on Exhibit A attached hereto
(collectively the “Equity Awards”), which are subject to the terms and
conditions of the applicable Company equity compensation plan and the applicable
award agreements memorializing each such Equity Award (collectively, the “Equity
Agreements”);

WHEREAS, in May 2013, Employee received a retention bonus in the amount of
$100,000, less applicable withholdings (the “Retention Bonus”), which was
subject to a six-month clawback, and repayable by Employee to the Company in the
event that the Company terminates Employee’s employment with the Company for
cause (as defined in the Severance Agreement) or he resigns from such employment
for any reason other than good reason (as defined in the Severance Agreement);

WHEREAS, following the end of the Company’s fiscal year ended June 30, 2013
(“Fiscal 2013”), and consistent with the terms of his commission goal sheet,
Employee repaid the Company the full amount of the Fiscal 2013 commissions he
received, totaling $172,319.02 (the “Commission Repayment”) because the
Company’s results for Fiscal 2013 were below the threshold achievement levels
required under the Company’s Executive Incentive Compensation Plan; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment relationship with the Company and the termination of that
relationship.



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Employee hereby agree as
follows:

COVENANTS

1. Termination. Employee’s employment with the Company will terminate effective
on the Resignation Date.

2. Consideration.

a. Cash Severance. In accordance with Section 3(a)(ii) of the Severance
Agreement, the Company agrees to pay Employee cash severance in the total amount
of Three Hundred and Ten Thousand Dollars ($310,000), less applicable
withholding, at the rate of $25,833.33 per month, less applicable withholding,
for a period of twelve (12) months from the Company’s first payroll period
following the Effective Date, in accordance with the Company’s regular payroll
practices and subject to this Agreement being effective. Notwithstanding the
foregoing, in the event of a Change of Control (as defined in the Severance
Agreement) prior to the date that all payments under this Section 3(a)(ii) are
made, any unpaid amounts otherwise payable pursuant to this Section 3(a)(ii)
following the Change of Control instead will be paid in a lump sum, less
applicable withholding, within thirty (30) days of the Change of Control.

b. COBRA Reimbursements. In accordance with Section 3(a)(iii) of the Severance
Agreement, if Employee timely elects continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will reimburse Employee for the cost of the COBRA premiums for Employee and his
eligible dependents (the “COBRA Premiums”) sufficient to maintain their group
health insurance coverage in effect as of the Resignation Date for up to twelve
(12) months following the Resignation Date or until Employee and his eligible
dependents are covered under another employer’s program, whichever is earlier
(the “COBRA Premiums Period”). Reimbursements for COBRA Premiums shall be made
by the Company to Employee consistent with the Company’s normal expense
reimbursement policy, provided that Employee submits documentation to the
Company substantiating his payments for COBRA coverage, with such reimbursement
occurring within thirty (30) days of Employee’s submission of said
documentation. Notwithstanding the foregoing, if, during the COBRA Premiums
Period, the Company determines, in its sole discretion, that it cannot pay the
COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to Employee, on the last day of each applicable
month, a cash payment equal to the applicable COBRA Premiums for that month
(including premiums for Employee and his eligible dependents), subject to
applicable tax withholdings (such amount, the “Special Cash Payment”), during
the remaining portion of the COBRA Premiums Period. Employee may, but is not
obligated to, use such Special Cash Payment toward the cost of COBRA premiums.

c. Tax Reimbursement Payment. The Company agrees to pay Employee an additional
cash severance in the total amount of $47,641.63 (“Additional Cash Severance”),
which is the amount Employee paid in taxes with respect to commissions he
received for the calendar year 2012, commissions which were subject to the
Commission Repayment. The Company will pay the Additional Cash Severance, less
applicable withholding, to Employee in the first payroll period following the
Effective Date.

d. Retention Bonus. The Company and Employee agree that Employee shall be
entitled to retain the Retention Bonus and such Retention Bonus shall not be
subject to clawback or repayment.

 

- 2 -



--------------------------------------------------------------------------------

e. Equity Awards. The Company and Employee agree that that Employee’s
outstanding Equity Awards will remain subject to the terms and conditions of the
Equity Agreements and will continue to vest during the Advisor Term in
accordance with the terms of the Equity Agreements.

f. Post-Employment Advisory Services. The Company and Employee desire to provide
for the orderly transition of Employee’s services to the Company, and the
Company agrees to retain Employee as an Advisor to provide advisory services to
the Company (the “Advisory Services”) as an independent contractor pursuant to
the terms of the Advisory Agreement attached hereto as Exhibit B (the “Advisory
Agreement”). Nothing in this Agreement or the Advisory Agreement shall in any
way be construed to constitute Employee as a continuing agent, officer,
employee, or representative of the Company after the Resignation Date, but
Employee shall perform the services under the Advisory Agreement solely as an
independent contractor. The term during which the Advisory Services are provided
is hereinafter referred to as the “Advisory Term.”

g. Acknowledgement. Employee specifically acknowledges and agrees that the
consideration provided to him hereunder fully satisfies any obligation that the
Company had to pay Employee wages or any other compensation for any of the
services that Employee rendered to the Company, that the amount paid is in
excess of any disputed wage claim that Employee may have, that the consideration
paid shall be deemed to be paid first in satisfaction of any disputed wage claim
with the remainder sufficient to act as consideration for the release of claims
set forth herein, and that Employee has not earned and is not entitled to
receive any additional wages or other form of compensation from the Company.

3. Supplemental Release. Upon termination of the Advisory Term, Employee agrees
to execute the Supplemental Release attached hereto as Exhibit C. Employee
acknowledges and agrees that the continued vesting of the Equity Awards during
the Advisory Term is expressly conditioned upon his signing and not revoking the
Supplemental Release within the time frame set forth therein.

4. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions of the Employment Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, draws, stock, stock options or
other equity awards (including restricted stock unit awards), vesting, and any
and all other benefits and compensation due to Employee and that no other
reimbursements or compensation are owed to Employee.

5. Release of Claims. Employee agrees that the consideration to be paid in
accordance with the terms and conditions described in Section 2 represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, stockholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on Employee’s own behalf and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

- 3 -



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; the California Business and Professions
Code; the California Fair Employment and Housing Act; and the Utah
Antidiscrimination Act;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this Section 5 (the “Release”)
shall be and remain in effect in all respects as a complete general release as
to the matters released. The Release does not extend to any severance
obligations due Employee under the Employment Agreement as memorialized under
Section 2 of this Agreement. The Release does not release claims that cannot be
released as a matter of law, including, but not limited to, Employee’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Employee the right to recover any monetary
damages against the Company; Employee’s release of claims herein bars Employee
from recovering such monetary relief from the Company). Employee represents that
Employee has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released by this Section 5. Nothing in this Agreement waives Employee’s
(i) rights under that certain Indemnification Agreement between the Company and
Employee, dated as of June 22, 2010 (the “Indemnification Agreement”), or
(ii) rights to indemnification or any payments under any fiduciary insurance
policy, if any, provided by any act, agreement, Certificate of Incorporation or
Bylaws of the Company, state or federal law or policy of insurance.

 

- 4 -



--------------------------------------------------------------------------------

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing that (a) he should consult with an
attorney prior to executing this Agreement; (b) Employee has at least 21 days
within which to consider this Agreement; (c) Employee has 7 days following the
execution of this Agreement by the parties to revoke the Agreement; (d) this
Agreement shall not be effective until the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law. In the event Employee signs
this Agreement and delivers it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the Chief Legal Officer of the Company
that is received prior to the Effective Date.

7. California Civil Code Section 1542; Release of Unknown Claims. Employee
hereby acknowledges and agrees that Employee has been advised to consult with
legal counsel and are familiar with the provisions of California Civil Code
Section 1542 (“Section 1542”), a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

In agreeing to provide a general release of any and all claims, including claims
that may exist in Employee’s favor that are currently unknown or unsuspected by
Employee, Employee hereby expressly waives any rights Employee may have pursuant
to Section 1542, as well as under any other statute or common law principles of
similar effect.

8. No Pending or Future Lawsuits; No Knowledge of Wrongdoing. Employee
represents that that he has no lawsuits, claims, or actions pending in his name,
or on behalf of any other person or entity, against the Company or any of its
subsidiaries or any other person or entity referred to herein. Zales also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of its
subsidiaries or any other person or entity referred to herein. Employee further
represents that: (a) he has no knowledge of any wrongdoing by any member of the
Company or any of its subsidiaries involving improper or false claims made to a
federal or state governmental agency, or any other wrongdoing that involves
himself or other present or former employees or directors of the Company or any
of its subsidiaries, including any violations of the federal and state
securities laws, the Sarbanes-Oxley Act of 2002, the Foreign Corrupt Practices
Act of 1977; (b)

 

- 5 -



--------------------------------------------------------------------------------

based on his knowledge, neither the Company, any of its subsidiaries nor any of
the employees, officers or directors of the Company or any of its subsidiaries
has made in filing with the U.S. Securities and Exchange Commission (the “SEC”),
or any amendments thereto or other document filed with the SEC, any untrue
statement of a material fact, or omitted to state a material fact necessary to
make the statements made, in the light of the circumstances under such
statements were made, not misleading; (c) he is not personally aware of any
questionable accounting, internal accounting controls or auditing matters
involving the Company or any of its subsidiaries, or any fraudulent acts
involving the Company or any of its subsidiaries or any of their employees,
officers or directors.

9. Confidential Information. Employee reaffirms and agrees to observe and abide
by the terms of the PIIA, specifically including the provisions therein
regarding nondisclosure of the Company’s trade secrets and confidential and
proprietary information, which agreement shall continue in force.

10. Nonsolicitation; Nondisparagement. Employee reaffirms and agrees to observe
and abide by the terms of Sections 4(c) of the Severance Agreement, which set
forth restrictions relating to nonsolicitation and nondisparagement following
the termination of Employee’s employment. During the Advisory Term and for a
period of twelve (12) months following the later of (x) the end of the Advisory
Term or (y) the Resignation Date, Employee shall not, directly or indirectly:

(a) solicit, induce or encourage any employee of the Company or any of its
subsidiaries to terminate his or her employment with the Company or the Company
subsidiary employment him or him or become employed or engaged as a consultant
to any other employer or third party;

(b) make any derogatory public statement concerning the business, products,
services, intellectual property, financial standing, financial performance,
future, the Board or management personnel of the Company or any of its
subsidiaries, any employment/compensation/benefit practices of the Company or
any of its subsidiaries, or Employee’s employment; or

(c) use or disclose “Confidential Information” (as defined in the PIIA) to
induce, attempt to induce or knowingly encourage any Customer (as defined below)
to divert any business or income from the Company or any of its subsidiaries, or
to stop or alter the manner in which they are then doing business with the
Company or any of its subsidiaries.

The term “Customer” shall mean any individual or business firm that is, or
within the prior twelve (12) months was, a customer or client of the Company or
any of its subsidiaries, whether or not such business was actively solicited by
Employee on behalf of the Company or any of its subsidiaries during Employee’s
employment with the Company. Nothing in this Section 10 shall prohibit Employee
from providing truthful testimony in any legal, administrative or regulatory
proceeding and Employee may at all times respond truthfully to a lawfully-issued
subpoena, court order, or governmental inquiry or as otherwise may be required
by law, provided, however, that upon receiving such lawfully-issued subpoena or
court order, Employee shall promptly provide reasonable written notice to the
Company and cooperate with the Company to the extent reasonably necessary to
protect the confidentiality of any proprietary or trade secret information of
the Company or any of its subsidiaries, and the privacy rights of any employee
or director.

The provisions in this Section 10 are in addition to the provisions set forth in
Section 4(c) of the Severance Agreement, and do not supersede the restrictions
set forth in Section 4(c) of the Severance Agreement.

 

- 6 -



--------------------------------------------------------------------------------

11. Noncompetition.

(a) Employee reaffirms and agrees to observe and abide by the terms of
Section 4(b) of the Severance Agreement, which set forth restrictions relating
to noncompetition following the termination of Employee’s employment; it being
understood that noncompetition restrictions will not apply to Employee while he
is residing in California.

(b) During the Advisory Term, Employee shall not accept or engage, directly or
indirectly in, any work, consulting, or other services of any kind for any other
person or business entity engaged in the Covered Business, without prior written
approval by the Company’s Chief Executive Officer. Nothing in this Agreement
shall prevent Employee from making or owning, directly or indirectly, any
passive investment of up to two percent (2%) of the outstanding securities of
any entity engaged in the Covered Business whose equity securities are traded on
any national securities exchange. For purposes of this Agreement, the phrase
“Covered Business” shall mean the business conducted or demonstrably anticipated
to be conducted by the Company as of the Effective Date and at any time during
the Advisory Term. The phrase “engage, directly or indirectly” means engaging or
having an interest in, directly or indirectly, as owner, partner, participant of
a joint venture, trustee, proprietor, shareholder, member, manager, director,
officer, employee, independent contractor, capital investor, lender, consultant,
advisor or similar capacity, or by lending or allowing his name or reputation to
be used in connection with, or otherwise participating in or allowing his skill,
knowledge or experience to be used in connection with, the operation, management
or control of a business or enterprise engaged in any aspect of the Covered
Business, or being connected with or having any financial interest in any
business or enterprise engaged in the Covered Business, except for the purposes
of performing services on behalf of the Company. Employee acknowledges that the
covenants in Section 10 above and this Section 11 are reasonable and necessary
to protect the confidential information, trade secrets, goodwill, customer
relationships and stable workforces of the Company and its subsidiaries, and
Employee’s willingness to comply with such covenants are a material condition to
the Company agreeing to enter into the consulting relationship and agreeing to
provide and providing the Equity Awards to Employee as set forth in Section 2 of
this Agreement. The provisions in this Section 11(b) are in addition to the
provisions set forth in Section 4(b) of the Severance Agreement, and do not
supersede the restrictions set forth in Section 4(b) of the Severance Agreement.

(c) Notwithstanding anything herein to the contrary, during the period the
noncompetition restrictions set forth in Section 4(b) of the Severance Agreement
and 11(b) of this Agreement apply, Employee must notify the Company’s Chief
Executive Officer within a reasonable period of time prior to the date he
accepts a new employment, consulting, advisory or similar position with another
company or entity, and confirm whether with such Chief Executive Officer that
this new position would be a violation of Section 4(b) of the Severance
Agreement or 11(b) of this Agreement.

12. Return of Company Property. Employee acknowledges that he has retained only
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with his employment with the Company, or
otherwise belonging to the Company that will assist him in his Advisory Services
(collectively, the “Retained Property”). Notwithstanding, Employee agrees that
upon the expiration of the Advisory Term, he will provide to the Company a
written verification or certification stating that he has complied with the
Company’s request to either return to the Company any Retained Property, or
deleted such information from his personal computer or any other storage device
that may contain such information, as well as any information stored
electronically, in email accounts, or in the cloud. For all Company-owned
property in Employee’s possession or control Employee other than the Retained
Property (collectively, the “Non-Retained Property”), Employee confirms that he
has returned to the Company in good working order all Non-Retained Property,

 

- 7 -



--------------------------------------------------------------------------------

including, but not limited to, all keys, files, records (and copies thereof),
equipment (including, but not limited to, computer hardware, software and
printers, wireless handheld devices, cellular phones and pagers), access or
credit cards, Company identification, and any other Company-owned property in
Employee’s possession or control, as applicable. Employee further confirms that
Employee has cancelled all accounts for Employee’s benefit, if any, in the
Company’s name, including, but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts, other than
those accounts that are required for Employee to perform the Advisory Services.
Employee also confirms that he has delivered all passwords in use by him as of
the Resignation Date, a list of any documents that he created or of which he is
otherwise aware that are password-protected, along with the password(s)
necessary to access such password-protected documents, other than those accounts
that are required for Employee to perform the Advisory Services. Employee hereby
represents that, other than those materials returned to the Company as described
above, he has not retained or cause to be retained, copied or caused to be
copied, downloaded or caused to be downloaded, and has not printed out or caused
to be printed out, any emails, software, computer disks, presentations/slide
decks, sales information, customer information or other documents containing the
Company’s confidential, proprietary or trade secret information, or retained any
other materials originating with or belonging to the Company or any of its
subsidiaries.

13. No Cooperation. Employee agrees to cooperate as reasonably necessary in
defense of any actual or potential obligation, claim, demand, judgment,
recovery, dispute, lawsuit, subpoena or grievance (collectively “Disputes”)
initiated or currently in progress against the Company or any of its
subsidiaries, even if he is not named as a party. Such cooperation shall
include, without limitation, making himself available, upon reasonable notice,
to the Company and its counsel to provide truthful information relating to such
Disputes and appearing for depositions, trial, settlement negotiations, or other
activities in defense of the Disputes as requested by the Company and/or its
counsel. Employee agrees that Employee will not knowingly encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in this Agreement. Employee
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that Employee cannot provide any such counsel
or assistance.

14. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company or any of its subsidiaries, and Employee hereby waives any
right, or alleged right, of employment or re-employment with the Company or any
of its subsidiaries. Employee further agrees not to apply for employment with
the Company or any of its subsidiaries.

15. Confidentiality; Nondisclosure. The Parties hereto acknowledge and agree
that Employee’s agreement to keep the terms and conditions of this Agreement
confidential was a material factor on which all parties relied in entering into
this Agreement. Employee agrees to use his best efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, the consideration for this Agreement, and any allegations relating to
the Company or Employee’s employment with the Company except as otherwise
provided for in this Agreement (hereinafter collectively referred to as
“Settlement Information”). Employee agrees to take every reasonable precaution
to prevent disclosure of any Settlement Information to third parties, and agree
that there will be no publicity, directly or indirectly, concerning any
Settlement Information. Employee agrees to take every precaution to disclose
Settlement Information only to those attorneys, accountants, governmental
entities, and family members who have a reasonable need to know of such
Settlement Information.

 

- 8 -



--------------------------------------------------------------------------------

16. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below and without limiting the provisions of Section 20 (including seeking
potential injunctive relief thereunder), Employee acknowledges and agrees that
any material breach of this Agreement (unless such breach constitutes a legal
action by Employee challenging or seeking a determination in good faith of the
validity of the waiver herein under the ADEA), or of any provision of the PIIA
shall entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement, including the Advisory
Agreement, and to obtain damages, except as provided by law. Without limiting
the foregoing, if the Company terminates the Advisory Agreement as the result of
Employee’s Misconduct (as defined in the Advisory Agreement), or Employee
breaches the covenants set forth in Section 10 or Section 11, it will be
considered a material breach of this Agreement.

17. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

18. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

19. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.

20. Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN THE SALT LAKE OR UTAH COUNTIES IN
THE STATE OF UTAH, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH UTAH
LAW, INCLUDING THE UTAH RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL UTAH LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE
TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE
JAMS RULES CONFLICT WITH UTAH LAW, UTAH LAW SHALL TAKE PRECEDENCE. THE DECISION
OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT

 

- 9 -



--------------------------------------------------------------------------------

TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

21. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

22. No Representations. Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

23. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

24. Entire Agreement. This Agreement (and its exhibits) represent the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Agreement and Employee’s employment with and separation
from the Company and the events leading thereto and associated therewith, and
supersedes and replaces any and all prior agreements and understandings
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the PIIA, the Indemnification Agreement and
the Equity Agreements.

25. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Company’s Chief Executive Officer.

26. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Utah, without
regard to the choice-of-law provisions. The Utah state courts in Salt Lake
County, Utah and/or the United States District Court for the District of Utah,
located in Salt Lake City, Utah, shall have exclusive jurisdiction and venue
over all controversies relating to or arising out of this Agreement. Employee
hereby expressly consents to the exclusive jurisdiction and venue of the state
courts in Salt Lake County, Utah and/or the United States District Court for the
District of Utah, located in Salt Lake City, Utah for any disputes arising out
of or relating to this Agreement.

27. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by Employee within 21 days. Each Party has seven days after
that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Employee signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).

 

- 10 -



--------------------------------------------------------------------------------

28. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

29. Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee expressly acknowledges that:

 

  (a) Employee has read this Agreement;

 

  (b) Employee has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Employee’s own choice or has
elected not to retain legal counsel;

 

  (c) Employee understands the terms and consequences of this Agreement and of
the releases it contains; and

 

  (d) Employee is fully aware of the legal and binding effect of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

COMPANY     FUSION-IO, INC.     By:   /s/ Shane Robison     Name: Shane Robison
    Title: Chief Executive Officer     Dated: October 23, 2013 EMPLOYEE    
James L. Dawson, an individual    

/s/ James L. Dawson

    (Signature)     Dated: October 23, 2013

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

The chart below shows (i) the number of shares subject to each of Employee’s
outstanding Equity Awards that are vested and exercisable as of the Resignation
Date and (ii) the number of shares subject to each of Employee’s outstanding
Equity Awards that are unvested and unexercisable as of the Resignation Date
that remain eligible to vest during the Advisory Term in accordance with their
terms.

 

Grant Date

   Type of
Award    Exercise
Price      Number of Shares
Vested and
Exercisable on
Resignation Date      Number of Shares
Unvested and
Unexercisable on
Resignation Date(1)  

June 2, 2009

   ISO    $ 0.65         324,038         0   

June 2, 2009

   NQ    $ 0.65         20,420         0   

January 25, 2011

   NQ    $ 5.12         0         56,771   

January 25, 2011

   ISO    $ 5.12         0         43,229   

September 30, 2011

   NQ    $ 19.00         104,166         95,834   

September 12, 2012

   NQ    $ 28.61         0         60,750   

September 12, 2012

   RSU      —           0         60,750   

August 9, 2013

   RSU      —           0         50,000   

 

(1) Shares remain eligible to vest and become exercisable pursuant to the terms
of the Advisory Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

ADVISORY AGREEMENT

THIS ADVISORY AGREEMENT (this “Advisory Agreement”) is made and entered into as
of November 1, 2013 (the “Effective Date”) by and between Fusion-io, Inc., a
Delaware corporation with its principal place of business at 2855 East
Cottonwood Parkway, Suite 100, Salt Lake City, Utah 84121 (the “Company”), and
James L. Dawson, an individual (“Advisor”) (each herein referred to individually
as a “Party,” or collectively as the “Parties”).

The Company desires to retain Advisor as an independent contractor to perform
advisory services for the Company, and Advisor is willing to perform such
Services, on the terms described below. In consideration of the mutual promises
contained herein, the Parties agree as follows:

1. Services and Compensation

Advisor shall perform the services described in Exhibit 1 (the “Services”) for
the Company (or its designee), and the Company agrees to pay Advisor the
compensation described in Exhibit 1 for Advisor’s performance of the Services.

2. Confidentiality and Ownership

Advisor agrees that during the Term and for all times thereafter, Advisor will
observe and abide by the terms of Employee Proprietary Information and
Inventions Assignment Agreement, with the Company on April 30, 2009, (the
“PIIA”), specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information.
Advisor further acknowledges and agrees that all references to “employment” or
“employ” in paragraphs 2, 3, and 4of PIIA shall be extended to mean Services (as
defined in this Agreement). This represents an amendment to the PIIA. The
Company acknowledges and agrees that all references to “employment” or “employ”
in any provisions entitling Advisor to exercise Equity Awards set forth on
Exhibit A to the Separation Agreement shall be extended to include the term
“Services.”

Advisor agrees to use his best efforts to maintain in confidence the existence
of this Agreement, the contents and terms of this Advisory Agreement, the
consideration for this Advisory Agreement, and any allegations relating to the
Company or Advisor’s Services with the Company except as otherwise provided for
in this Advisory Agreement (hereinafter collectively referred to as “Settlement
Information”). Advisor agrees to take every reasonable precaution to prevent
disclosure of any Settlement Information to third parties, and agree that there
will be no publicity, directly or indirectly, concerning any Settlement
Information. Advisor agrees to take every precaution to disclose Settlement
Information only to those attorneys, accountants, governmental entities, and
family members who have a reasonable need to know of such Settlement
Information.

3. Conflicting Obligations

Advisor represents and warrants that Advisor has no agreements, relationships,
or commitments to any other person or entity that conflict with the provisions
of this Agreement, Advisor’s obligations to the Company under this Agreement,
and/or Advisor’s ability to perform the Services. Advisor will not enter into
any such conflicting agreement during the term of this Agreement. Advisor
further affirms and acknowledges that Advisor is bound by the terms of
Section 10 and 11 of the Separation Agreement and Release between Advisor and
the Company, dated October 23, 2013 (the “Separation Agreement”) relating to
restrictions on nonsolicitation, noncompetition, and nondisparagement.



--------------------------------------------------------------------------------

4. Term and Termination

(a) Term. The term of this Agreement will begin on the Effective Date of this
Agreement and will continue until the earlier of (i) the eighteen (18) month
anniversary of the Effective Date or (ii) termination as provided in
Article 4(b) (the “Term”).

(b) Termination. Either party may terminate this Advisory Agreement at any time
for any reason. Notwithstanding the foregoing, if, prior to the eighteen
(18)-month anniversary of the Effective Date, Advisor engages in Misconduct, the
Company may terminate this Agreement immediately and without prior notice. This
agreement shall terminate upon Advisor’s death. “Misconduct” means (i) Advisor’s
willful refusal to comply with the lawful requests made of Advisor by the
Company’s Chief Executive Officer reasonably related to the Services and the
performance of his duties hereunder or (ii) a material breach by Advisor of any
material provision of this Agreement, the Separation Agreement, the PIIA, or any
other agreement with the Company.

(c) Survival. Upon any termination, all rights and duties of the Company and
Advisor toward each other shall cease except:

(i) The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Advisor for Services completed and accepted by
the Company prior to the termination date and related reimbursable expenses, if
any, submitted in accordance with the Company’s policies and in accordance with
the provisions of Article 1 of this Agreement; and

(ii) Article 2 (Confidentiality and Ownership), Article 3 (Conflicting
Obligations), Article 4 (Term and Termination), Article 5 (Independent
Contractor; Benefits), Article 6 (Indemnification), Article 7 (Limitation of
Liability), Article 8 (Arbitration), and Article 9 (Miscellaneous) will survive
termination or expiration of this Advisory Agreement in accordance with their
terms.

5. Independent Contractor; Benefits

(a) Independent Contractor. It is the express intention of the Company and
Advisor that Advisor perform the Services as an independent contractor to the
Company. Nothing in this Advisory Agreement shall in any way be construed to
constitute Advisor as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Advisor is not authorized to
bind the Company to any liability or obligation or to represent that Advisor has
any such authority. Advisor agrees to furnish (or reimburse the Company for) all
tools and materials necessary to accomplish this Advisory Agreement and shall
incur all expenses associated with performance, except as expressly provided in
Exhibit 1. Advisor acknowledges and agrees that Advisor is obligated to report
as income all compensation received by Advisor pursuant to this Advisory
Agreement. Advisor agrees to and acknowledges the obligation to pay all
self-employment and other taxes on such income.

(b) Benefits. The Company and Advisor agree that Advisor will receive no
Company-sponsored benefits from the Company where benefits include, but are not
limited to, paid vacation, sick leave, medical insurance and 401(k)
participation. If Advisor is reclassified by a state or federal agency or court
as the Company’s employee, Advisor will become a reclassified employee and will
receive no benefits from the Company, except those mandated by state or federal
law, even if by the terms of the Company’s benefit plans or programs of the
Company in effect at the time of such reclassification, Advisor would otherwise
be eligible for such benefits.

 

- 2 -



--------------------------------------------------------------------------------

6. Indemnification

Advisor agrees to indemnify and hold harmless the Company and its affiliates and
their directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Advisor or
Advisor’s assistants, employees, contractors or agents, (ii) a determination by
a court or agency that the Advisor is not an independent contractor, (iii) any
breach by the Advisor or Advisor’s assistants, employees, contractors or agents
of any of the covenants contained in this Advisory Agreement, the Separation
Agreement, the PIIA, (iv) any failure of Advisor to perform the Services in
accordance with all applicable laws, rules and regulations, or (v) any violation
or claimed violation of a third party’s rights resulting in whole or in part
from the Company’s use of the Inventions or other deliverables of Advisor under
this Advisory Agreement.

7. Limitation of Liability

IN NO EVENT SHALL COMPANY BE LIABLE TO ADVISOR OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF
LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT SHALL COMPANY’S LIABILITY ARISING OUT OF OR IN CONNECTION
WITH THIS ADVISORY AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO ADVISOR UNDER
THIS ADVISORY AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION GIVING RISE
TO SUCH LIABILITY.

8. Arbitration

THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE TERMS OF THIS
ADVISORY AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN THE SALT LAKE OR UTAH COUNTIES IN
THE STATE OF UTAH, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”),
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH UTAH
LAW, INCLUDING THE UTAH RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL UTAH LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE
TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE
JAMS RULES CONFLICT WITH UTAH LAW, UTAH LAW SHALL TAKE PRECEDENCE. THE DECISION
OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO

 

- 3 -



--------------------------------------------------------------------------------

THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS ADVISORY AGREEMENT AND THE
AGREEMENTS INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION
AGREEMENT CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION
AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT
SHALL GOVERN.

9. Miscellaneous

(c) Governing Law; Consent to Personal Jurisdiction. The validity,
interpretation, construction and performance of this Advisory Agreement shall be
governed by the laws of the State of Utah, without regard to the choice-of-law
provisions. The Utah state courts in Salt Lake County, Utah and/or the United
States District Court for the District of Utah, located in Salt Lake City, Utah,
shall have exclusive jurisdiction and venue over all controversies relating to
or arising out of this Advisory Agreement. Advisor hereby expressly consents to
the exclusive jurisdiction and venue of the state courts in Salt Lake County,
Utah and/or the United States District Court for the District of Utah, located
in Salt Lake City, Utah for any disputes arising out of or relating to this
Advisory Agreement.

(d) Assignability. This Advisory Agreement will be binding upon Advisor’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Advisory Agreement, except as
expressly stated. Except as may otherwise be provided in this Advisory
Agreement, Advisor may not sell, assign or delegate any rights or obligations
under this Advisory Agreement. Notwithstanding anything to the contrary herein,
Company may assign this Advisory Agreement and its rights and obligations under
this Advisory Agreement to any successor to all or substantially all of
Company’s relevant assets, whether by merger, consolidation, reorganization,
reincorporation, sale of assets or stock, or otherwise.

(e) Entire Agreement. This Advisory Agreement constitutes the entire agreement
and understanding between the Parties with respect to the subject matter herein
and supersedes all prior written and oral agreements, discussions, or
representations between the Parties with the exception of the PIIA, the
Indemnification Agreement and the Separation Agreement. Advisor represents and
warrants that he is not relying on any statement or representation not contained
in this Advisory Agreement. To the extent any terms set forth in any exhibit or
schedule conflict with the terms set forth in this Advisory Agreement, the terms
of this Advisory Agreement shall control unless otherwise expressly agreed by
the Parties in such exhibit or schedule.

(f) Headings. Headings are used in this Advisory Agreement for reference only
and shall not be considered when interpreting this Advisory Agreement.

 

- 4 -



--------------------------------------------------------------------------------

(g) Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Advisory Agreement, or
portion thereof, to be invalid or unenforceable, such provision will be enforced
to the maximum extent permissible so as to effect the intent of the Parties, and
the remainder of this Advisory Agreement will continue in full force and effect.

(h) Modification, Waiver. No modification of or amendment to this Advisory
Agreement, nor any waiver of any rights under this Advisory Agreement, will be
effective unless in a writing signed by the Parties. Waiver by the Company of a
breach of any provision of this Advisory Agreement will not operate as a waiver
of any other or subsequent breach.

(i) Notices. Any notice or other communication required or permitted by this
Advisory Agreement to be given to a Party shall be in writing and shall be
deemed given (i) if delivered personally or by commercial messenger or courier
service, (ii) when sent by confirmed facsimile, or (iii) if mailed by U.S.
registered or certified mail (return receipt requested), to the Party at the
Party’s address written below or at such other address as the Party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 8(g).

 

  (i) If to the Company, to:

 

       Fusion-io, Inc.

       2855 East Cottonwood Parkway, Suite 100

       Salt Lake City, Utah 84121

       Attention: Chief Legal Officer

(ii) If to Advisor, to the address for notice on the signature page to this
Advisory Agreement or, if no such address is provided, to the last address of
Advisor provided by Advisor to the Company.

(j) Attorneys’ Fees. In any court action at law or equity that is brought by one
of the Parties to this Advisory Agreement to enforce or interpret the provisions
of this Advisory Agreement, the prevailing Party will be entitled to reasonable
attorneys’ fees, in addition to any other relief to which that Party may be
entitled.

(k) Signatures. This Advisory Agreement may be signed in two counterparts, each
of which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.

IN WITNESS WHEREOF, the Parties hereto have executed this Advisory Agreement as
of the date first written above.

 

ADVISOR     FUSION-IO, INC. By:  

/s/ James L. Dawson

    By:   /s/ Shane Robison   James L. Dawson     Name: Shane Robison Address
for Notice:                                        
                                    Title: Chief Executive Officer

 

     

 

     

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT 1

SERVICES AND COMPENSATION

1. Services. During the Term, Advisor shall report to the Company’s Chief
Executive Officer and provide such services as may be reasonably requested of
him by the Company’s Chief Executive Officer.

2. Compensation.

(a) Each award of stock options and restricted stock units that is outstanding
as of the Resignation Date (as defined in the Separation Agreement) (each, an
“Equity Award”) and unvested as shown on Exhibit A of the Separation Agreement
will continue to vest in accordance with the vesting schedule applicable to such
Equity Award, subject to Advisor continuing to provide the Services to the
Company through each such date. If the Company undergoes a Change of Control (as
defined in the Involuntary Termination Severance Agreement, effective August 11,
2010, by and between Employee and the Company), then Advisor will vest in (and
with respect to any stock options have the right to exercise the number of
shares subject to) each outstanding Equity Award that would have vested through
the eighteen (18) month anniversary of his Resignation Date (as defined in the
Separation Agreement), subject to the execution (and non-revocation) of the
Supplemental Release (as defined in the Separation Agreement).

(b) The Company will reimburse Advisor, in accordance with Company policy, for
all reasonable expenses incurred by Advisor in performing the Services pursuant
to this Agreement, if Advisor receives written consent from an authorized agent
of the Company prior to incurring such expenses and submits receipts for such
expenses to the Company in accordance with Company policy.

This Exhibit 1 is accepted and agreed upon as of Novemer 1, 2013.

 

ADVISOR     FUSION-IO, INC. By:  

/s/ James L. Dawson

    By:   /s/ Shane Robison   James L. Dawson     Name: Shane Robison     Title:
Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT C

SUPPLEMENTAL RELEASE AGREEMENT

THIS SUPPLEMENTAL RELASE AGREEMENT (this “Supplemental Release”) is made in
consideration for the mutual promises and consideration provided both herein and
in the Separation Agreement and Release executed on October 23, 2013 (the
“Agreement”) between James L. Dawson (“Advisor”) and Fusion-io, Inc. (the
“Company”) (collectively the “Parties”). The Parties hereby extend by this
Supplemental to any and all claims that may have arisen between the Effective
Date of the Agreement and Advisor’s dated signature during which Advisor was
providing services to the Company pursuant to the Advisory Agreement executed on
                     , 2013 (the “Advisory Agreement”).

1. Consideration. If the Supplemental Release is executed and not revoked
following the expiration of the Advisory Term, then Advisor shall be permitted
to retain the portion of the Equity Awards (as defined in the Advisory
Agreement) that vested during the Advisory Term.

2. Supplemental Release. The undersigned Parties expressly acknowledge and agree
that the terms of the Agreement shall apply equally to this Supplemental Release
and are incorporated herein. Advisor agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Advisor by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, stockholders, administrators, affiliates, benefit plans,
plan administrators, insurers, divisions, and subsidiaries, and predecessor and
successor corporations and assigns (collectively, the “Releasees”) Advisor, on
his own behalf and on behalf of his respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Advisor may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the date Advisor signs this Supplemental Release, including but not limited to
any and all claims relating to or arising from the Services (as defined in the
Advisory Agreement) and the termination of Advisor’s role as Advisor.

3. Acknowledgment of Waiver of Claims under ADEA. Advisor acknowledges that
Advisor is waiving and releasing any rights Advisor may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Advisor agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Supplemental Release. Advisor acknowledges that the
consideration given for this waiver and release Supplemental Release is in
addition to anything of value to which Advisor was already entitled. Advisor
further acknowledges that Advisor has been advised by this writing that (a) he
should consult with an attorney prior to executing this Supplemental Release;
(b) Advisor has at least 21 days within which to consider this Supplemental
Release; (c) Advisor has 7 days following the execution of this Supplemental
Release by the parties to revoke the Supplemental Release; (d) this Supplemental
Release shall not be effective until the revocation period has expired; and
(e) nothing in this Supplemental Release prevents or precludes Advisor from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. In the event
Advisor signs this Supplemental Release and delivers it to the Company in less
than the 21-day period identified above, Advisor hereby acknowledges that
Advisor has freely and voluntarily chosen to waive the time period allotted for
considering this Supplemental Release. Advisor acknowledges and understands that
revocation must be accomplished by a written notification to the Chief Legal
Officer of the Company that is received prior to the Effective Date.



--------------------------------------------------------------------------------

4. California Civil Code Section 1542; Release of Unknown Claims. Advisor hereby
acknowledges and agrees that Advisor has been advised to consult with legal
counsel and are familiar with the provisions of California Civil Code
Section 1542 (“Section 1542”), a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

In agreeing to provide a general release of any and all claims, including claims
that may exist in Advisor’s favor that are currently unknown or unsuspected by
Advisor, Advisor hereby expressly waives any rights Advisor may have pursuant to
Section 1542, as well as under any other statute or common law principles of
similar effect.

5. Voluntary Execution of Supplemental Release. Advisor understands and agrees
that he executed this Supplemental Release voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of his claims against the Company and any of
the other Releasees. Advisor acknowledges that: (a) he has read this
Supplemental Release; (b) he has been represented in the preparation,
negotiation, and execution of this Supplemental Release by legal counsel of his
own choice or has elected not to retain legal counsel; (c) he understands the
terms and consequences of this Supplemental Release and of the releases it
contains; and (d) he is fully aware of the legal and binding effect of this
Supplemental Release.

6. Effective Date. Each Party has seven (7) days after that Party signs this
Supplemental Release to revoke it. This Supplemental Release will become
effective on the eighth (8th) day after Advisor signed this Supplemental
Release, so long as it has been signed by the Parties and has not been revoked
by either Party before that date (the “Effective Date”).

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
respective dates set forth below.

 

COMPANY     FUSION-IO, INC.     By:    

 

  Name:       Title:       Dated:    

 

ADVISOR     James L. Dawson, an individual    

 

    (Signature)

 

  Dated:    

[SIGNATURE PAGE TO SUPPLEMENTAL RELEASE AGREEMENT]